* Writ of error granted March 29, 1928.
We think the court erred when he refused appellant's request that he instruct the jury to return a verdict in its favor. As we view the testimony, it did not warrant a finding that appellant had failed to discharge the duty it owed appellee to exercise ordinary care to have the floor in question in a safe condition for the use it invited her to make of it. There was testimony that the floor was wet, but it was from water from wet shoes and wet bathing suits and robes worn by appellant's patrons walking upon it, as appellee was at the time she fell. How that could have been avoided was not suggested in the testimony. There was testimony that the floor where appellee fell sloped slightly toward the street, but that it was necessary that it should do so to keep water from bathers' clothing from accumulating thereon. No other way to drain off such water was suggested in the testimony. As we understand it, the testimony failed to show that appellant neglected to do anything it reasonably could have done to make the floor safer than it was, and there was therefore no basis for a finding that it had been guilty of negligence rendering it liable to appellee in damages for the injury she suffered. We think it is apparent, as the Supreme Court of Washington said in a somewhat similar case (Anderson v. Seattle Park Co., 79 Wash. 575,140 P. 698), that appellee's falling as she did "was an accident pure and simple." Therefore the judgment will be reversed, and judgment will be here rendered that appellee take nothing by her suit against appellant. *Page 705